Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Bhattacharyya et al., Pub. No.  2020/0285997, teach predictive models are built for normal and anomalous behavior. Bhattacharyya et al. provides systems for capturing a stream of data relating to performance of a physical system, processing the stream with respect to a statistical model using machine learning, and predicting presence of an anomaly representing impending or actual hardware deviation from a normal state, distinguished from the hardware in a normal state. Engine parameters are being monitored and analyzed for anomaly  detection. True anomalies can be detected when a user provides input in near real-time that a predicted anomaly is a false alert or when a threshold set on a sensor is exceeded. Thresholds can be set by following manufacturer's specifications for normal operating ranges or by setting statistical thresholds determined by analyzing distribution of data during normal sensor operation and identifying high and low thresholds. If enough data rows are available after filtering, the engine model is generated using machine learning. The machine learning model is created using a number of appropriate modeling techniques. The model is selected with the lowest model bias and lowest mean squared error (Bhattacharyya; paragraphs [0087-0089; 0345; 0367- 0369; 0485; 0504-0505]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that receiving a request for a forecast of a dependent variable in a time domain, the time domain including first respective time periods that have normal labels due to normal predictor variable data and second respective time periods that have anomalous labels due to anomalous predictor variable data; retrieving accuracy scores and robustness scores of models, the accuracy scores indicating forecasting accuracy in the first respective time periods and the robustness scores indicating forecasting accuracy in the second respective time periods; selecting dependent variable values predicted by a first model that has highest values of the accuracy scores, for predictions in the first respective time periods; and selecting dependent variable values predicted by a second model that has highest values of the robustness scores, for predictions in the second respective time periods as set forth in claims 1-18.  Claims 1-18 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448